Title: To George Washington from Edward Graham, 9 March 1798
From: Graham, Edward
To: Washington, George



Sir
Kenhawa March 9th 1798

In the year 1772 a survey of 28,627 acres was made by William Crawford on the Ohio & the great & little Sandy Rivers—By a certificate with your signature, filed in the Registers Office of this State, it appears the survey was to be patented in the names of John Savage & sixty others whose names are inserted in the certificate—A petition was prefered to our last Assembly to have an Act passed for the division of this land; but the Assembly very justly considered that they ought not to interferre, as a mode is already pointed out by the law for obtaining a division—I have been told however that a division of the above mentioned survey actually took place at or about the time that the survey was made—If this was the case, there must have been some record of the division & it is of importance that it should be known where that Record is, if it still exists—For some of the persons concerned, as appears by the petition I have mentioned, do not know that there even was a division; & others I find, do not know where their shares lie—Hence several persons, in some instances, lay claim to the same spot of ground—Disputes, litigations & inconveniences must arise, unless something can be found which will specifically point out the situation, the boundaries & the original owner, of each Division.
If you can give any information in this subject, that will be useful you will oblige a number of persons who are at present in a state of uncertainty with respect to their claim—You will excuse this application, as it has utility for its object & respects a business in which you were once an agent—A line addressed to me & forwarded by post to Lewisburgh in Greenbrier will be conveyed from thence to me. I am Respectfully yr obt Sert

Edward Graham

